DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-16 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 2, 5-12 and 15, drawn to a plant, seed, callus or plant part comprising an angiogenin gene, including SEQ ID NO: 2 or functionally active fragment or variant thereof, a method of producing a transformed plant with an angiogenin gene and an artificial construct enabling expression of an angiogenin gene in a plant classified in C12N15/8221.

II. Claims 3 and 4, drawn to a plant produced angiogenin or a food, beverage, food supplement, nutraceutical, pharmaceutical, feedstock or veterinary product including a plant produced angiogenin, classified in A61K38/1891.

III. Claims 13 and 14, drawn to a method of enhancing expression, activity or isolation of angiogenin in plants by co-expressing angiogenin with a mediator or modulator of angiogenin activity and an artificial construct including an angiogenin gene and a mediator or modulator of angiogenin activity, classified in C12N15/67.

IV. Claim 16, drawn to a method of using a plant, callus, seed or other plant part including angiogenin for feed stock for animals or humans, classified in either C12N15/8221 or C12N15/67. 
It is unclear if “it” [line 4 of claim 16] is referring to the angiogenin or the plant cell or plant part. If “it” is referring to the angiogenin, then claim 16 may be rejoined with Group II. If “it” is referring to the plant, then claim 16 may be rejoined with Group I. Applicants should clarify the meaning of “it” and amend the claim appropriately.


Inventions (I and III) and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, an isolated angiogenin produced by a plant is structurally indistinguishable from an angiogenin produced by another means (i.e. bacterial, mammal, artificial, etc.). Therefore, the angiogenin of Group II can be made by another, materially different process other than that encompassed by Group I. 
Again, after claim 16 is amended to indication the meaning of “it”, claim 16 may be rejoined with either Groups I or III.

Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, an isolated angiogenin produced by a plant is structurally indistinguishable from an angiogenin produced by another means (i.e. bacterial, mammal, artificial, etc.). It is not necessarily a plant that is producing the angiogenin in Group II and the food, beverage, etc. products may include angiogenin products not produced by the plant. The angiogenin of Group IV is produced by a plant for use as feed stock for animals or human. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Art that reads on the products and methods of invention I may not read on the products of invention II; and therefore, there is an undue search burden to search for the additional methods steps. Similarly, art that would read on an angiogenin produces by a plant would not necessarily read on an . 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298.  The examiner can normally be reached on 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN M REDDEN/Examiner, Art Unit 1661